BROWN, Judge,
dissenting.
The facts of this case are stronger than those presented in Bailey, supra. Although his home was only a short distance from Vicksburg, claimant made a reasonable effort to see a Louisiana orthopedic specialist. Because he was in pain, it was not necessary for him to wait two weeks to see a Monroe physician. His local doctor referred claimant to a specialist in Vicksburg. Under these circumstances, it was reasonable for him to seek immediate treatment in Vicksburg. In Bailey, supra, the supreme court found that LSA-R.S. 23:1203 did not bar payment of medical expenses when a claimant was referred to a neurologist in Mississippi. In Bailey, the referral resulted after claimant’s treating physician determined that a neurologist in this state was not available. Claimant in this action was also referred to the specialist in Vicksburg by a local doctor after he was unable to obtain an immediate appointment in Monroe. Under these circumstances, I respectfully disagree with the majority opinion. These medical expenses were reasonable and should have been paid.
I respectfully dissent.